                                            Case
                                             Case3:20-cv-03426-JD
                                                  3:13-cv-04909-JD Document
                                                                    Document130-1 Filed08/18/14
                                                                             111 Filed  07/27/21 Page
                                                                                                  Page11ofof22




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        PATRICK BARNICLE, et al.,
                                   7                                                        Case No. 13-cv-04909-JD
                                                       Plaintiffs,
                                   8             v.
                                                                                            ORDER REQUIRING PREPARATION
                                   9    MELLANOX TECHNOLOGIES, LTD., et                     OF SUPPLEMENTAL CHART
                                        al.,
                                  10             Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           Lead Plaintiffs are ordered to prepare a chart of the information required by 15 U.S.C.

                                  14   § 78u-4(b)(1) and (2) that specifically identifies: (1) each statement alleged to have been false or

                                  15   misleading, (2) the reason(s) the statement was false or misleading when made, and (3) if an

                                  16   allegation regarding the statement or omission is made on information and belief, all facts on

                                  17   which the belief is formed.

                                  18           The chart should clearly identify which statements or omissions are attributable to which

                                  19   defendants, and include a detailed statement of the facts giving rise to a strong inference that each

                                  20   defendant acted with the required state of mind.

                                  21           Plaintiffs should also summarize their allegations regarding what each defendant knew

                                  22   with regard to the statement or omission, and when each knew it.

                                  23           For the guidance of Lead Plaintiffs, the Court suggests the format on the following page:

                                  24   //

                                  25   //

                                  26   //

                                  27   //

                                  28   //
                                           Case
                                            Case3:20-cv-03426-JD
                                                 3:13-cv-04909-JD Document
                                                                   Document130-1 Filed08/18/14
                                                                            111 Filed  07/27/21 Page
                                                                                                 Page22ofof22



                                       Statement The Speaker(s),     False and              Reasons Why           Facts Giving Rise to a
                                   1   No.       Date(s), and        Misleading             Statements Were       Strong Inference of
                                                 Medium              Statements             False and             Scienter
                                   2                                                        Misleading When
                                                                                            Made
                                   3
                                       1           When:             [This column           [This column          [This column should
                                   4               xx/xx/xxxx        should contain         should summarize      summarize plaintiffs’
                                                                     direct quotations of   plaintiffs’           arguments on scienter,
                                   5               Where: Press      the allegedly false    arguments on          with specific
                                                   release dated     and misleading         falsity, with         paragraph references
                                   6               xx/xx/xxxx        statements.]           specific paragraph    to the complaint.]
                                                                                            references to the
                                   7               Speakers: CEO                            complaint.]

                                   8               (Compl. ¶ __)

                                   9

                                  10

                                  11          Lead Plaintiffs are to submit this chart at the hearing on August 20, 2014. The chart must
                                  12   strictly adhere to the allegations in the second amended complaint, and cannot include any new or
Northern District of California
 United States District Court




                                  13   supplemental information or explanation.
                                  14          IT IS SO ORDERED.
                                  15   Dated: August 18, 2014
                                  16                                                  ______________________________________
                                                                                      JAMES DONATO
                                  17                                                  United States District Judge
                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       2
